ALLEN,. J.,,
1.Upon an rer/fpr, ^proceeding .filed Miri,".th'is ^pfirt/tp ¡m, 4¿4&:'0£útm ::Pnhlic Utilities; tíó!»-examine the record ’with;!a .yigyn/ t^fcfeteteflritegikwhethhr by ^heaCoxñiüfeisibn’ , SSpfiOEted by/->the:i.eífeidenceí’:ihü-duced at the hearing.
*3322. In order to authorize the Public Utilities Commission to grant a motor bus company-'s certificate of public convenience "and necessity, authorizing the motor*; bus .'company to Operate its line and to serve the public with local service along a route already served by two other motor bus lines, by an interurban railroad, andby two steam railroads, furnishing numerous, trains and. ,,,commuting-service, it must appear aS a reasonable conclusion from the evidence that such bus companies, the street railroad company and the «team railroads are not rendering, adequate and convenient service and that the operation of the third motor bus line can eliminate such inadequacy and inconvenience.
Order of the Public Utilities Commission reversed.
Marshall, C. J., Jones, Matthias, Robinson and Kinkade, JJ., concur.. . ....